Exhibit 10.7

 

NTL INCORPORATED

 

RESTRICTED STOCK AGREEMENT

 

RESTRICTED STOCK AGREEMENT, dated as of March 16, 2006, between NTL
Incorporated, a Delaware corporation (the “Company”), and Neil A. Berkett
(the ”Executive”).

 

WHEREAS, the Company wishes to grant to the Executive, and the Executive wishes
to accept from the Company, shares of common stock of the Company, par value
$0.01 per share (the “Restricted Stock”), to be granted pursuant to the NTL
Incorporated 2004 Stock Incentive Plan (formerly the Telewest Global, Inc. 2004
Stock Incentive Plan) (the “Plan”);

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.                    Grant of Restricted Stock.

 

The Company hereby grants to the Executive, and the Executive hereby accepts
from the Company, 125,000 shares of Restricted Stock on the terms and conditions
set forth in this Agreement. This Agreement is also subject to the terms and
conditions set forth in the Plan. Capitalized terms used but not defined herein
shall have the meanings set forth in the Plan.

 

2.                    Rights of Executive.

 

Except as otherwise provided in this Agreement, the Executive shall be entitled,
at all times on and after the date that the shares of Restricted Stock are
issued, to exercise all the rights of a stockholder with respect to the shares
of Restricted Stock (whether or not the Transfer Restrictions thereon shall have
lapsed), including the right to vote the shares of Restricted Stock and the
right, subject to Section 6 hereof, to receive dividends thereon.
Notwithstanding the foregoing, prior to the Lapse Date (as defined below), the
Executive shall not be entitled to transfer, sell, pledge, hypothecate, assign,
or otherwise dispose of or encumber, the shares of Restricted Stock
(collectively, the “Transfer Restrictions”).

 

3.                    Vesting and Lapse of Transfer Restrictions.

 

3.1                 The Transfer Restrictions on the Restricted Stock shall
lapse and the Restricted Stock granted hereunder shall vest, subject to
continued employment, as follows:

 

(i)                   as to 41,666 shares on March 16, 2007;

 

(ii)                 as to 41,667 shares on March 16, 2008; and

 

(iii)                as to 41,667 shares on March 16, 2009.

 

Each of the foregoing dates is referred to in this Agreement as a “Lapse Date”.

 

3.2                 Notwithstanding Section 3.1, upon the occurrence of an
Acceleration Event, the Transfer Restrictions on all of the shares of Restricted
Stock granted hereunder and then outstanding shall lapse and such shares of
Restricted Stock shall vest.

 

--------------------------------------------------------------------------------


 

4.                    Escrow and Delivery of Shares.

 

4.1                 Certificates representing the shares of Restricted Stock
shall be issued and held by the Company in escrow and shall remain in the
custody of the Company until their delivery to the Executive or the Executive’s
estate as set forth in Section 4.2 hereof, subject to the Executive’s delivery
of any documents which the Company in its discretion may require as a condition
to the issuance of shares and the delivery of shares to the Executive or the
Executive’s estate.

 

4.2                 Certificates representing those shares of Restricted Stock
in respect of which the Transfer Restrictions have lapsed pursuant to Section 3
hereof shall be delivered to the Executive as soon as practicable following the
Lapse Date, provided that the Executive has satisfied all applicable Withholding
Tax requirements with respect to the Restricted Stock.

 

4.3                 The Executive may receive, hold, sell, or otherwise dispose
of those shares delivered to the Executive pursuant to Section 4.2 free and
clear of the Transfer Restrictions, but subject to compliance with all federal
and state securities laws.

 

4.4                 Prior to the Lapse Date, each stock certificate evidencing
shares of Restricted Stock shall bear a legend in substantially the following
form:

 

“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture, restrictions against transfer and
rights of repurchase, if applicable) contained in the Restricted Stock Agreement
(the “Agreement”) between the registered owner of the shares represented hereby
and the Company. Release from such terms and conditions shall be made only in
accordance with the provisions of the Agreement, a copy of which is on file in
the office of the Secretary of NTL Incorporated.”

 

4.5                 As soon as practicable following the Lapse Date, the Company
shall issue new certificates in respect of the shares that have vested as of the
Lapse Date which shall not bear the legend set forth in Section 4.4, which
certificates shall be delivered in accordance with Section 4.2 hereof.

 

5.                    Effect of Termination of Employment for any Reason.

 

Upon termination of the Executive’s employment with the Company and its
Affiliates, if applicable, for any reason, the Executive shall forfeit the
shares of Restricted Stock which are then subject to the Transfer Restrictions,
and, from and after such forfeiture, such shares of Restricted Stock shall cease
to be outstanding and the Executive shall have no rights with respect thereto.

 

2

--------------------------------------------------------------------------------


 

6.                    Voting and Dividend Rights.

 

All dividends declared and paid by the Company on shares of Restricted Stock
shall be deferred until the lapsing of the Transfer Restrictions pursuant to
Section 3 hereof (and shall be subject to forfeiture upon forfeiture of the
shares of Restricted Stock as to which such deferred dividends relate). The
deferred dividends shall be held by the Company for the account of the
Executive. Upon the Lapse Date, the dividends allocable to the shares of
Restricted Stock as to which the Transfer Restrictions have lapsed shall be paid
to the Executive (without interest). The Company may require that the Executive
invest any cash dividends received in additional Restricted Stock which shall be
subject to the same conditions and restrictions as the Restricted Stock granted
under this Agreement.

 

7.                    No Right to Continued Employment.

 

Nothing in this Agreement shall be interpreted or construed to confer upon the
Executive any right with respect to continuance of employment by the Company or
any of its Affiliates, nor shall this Agreement interfere in any way with the
right of the Company or any such Affiliate to terminate the Executive’s
employment at any time.

 

8.                    Withholding of Taxes.

 

The Executive shall pay to the Company, or the Company and the Executive shall
agree on such other arrangements necessary for the Executive to pay, the
applicable federal, state and local income taxes required by law to be withheld
(the “Withholding Taxes”), if any, upon the vesting and delivery of the shares.
The Company shall have the right to deduct from any payment of cash to the
Executive an amount equal to the Withholding Taxes in satisfaction of the
Executive’s obligation to pay Withholding Taxes.

 

9.                    Modification of Agreement.

 

This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.

 

10.                 Severability.

 

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force and effect in accordance with their terms.

 

11.                 Governing Law.

 

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of New York without giving effect to
the conflicts of laws principles thereof.

 

3

--------------------------------------------------------------------------------


 

12.                 Successors in Interest; Transfer.

 

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company. This Agreement shall inure to the benefit of the Executive’s
heirs, executors, administrators and successors. All obligations imposed upon
the Executive and all rights granted to the Company under this Agreement shall
be binding upon the Executive’s heirs, executors, administrators and successors.
This Agreement is not assignable by the Executive.

 

 

[the remainder of this page is intentionally blank.]

 

4

--------------------------------------------------------------------------------


 

 

NTL INCORPORATED

 

 

 

 

 

By:

/s/ Bryan H. Hall

 

 

Name:

Bryan H Hall

 

Title:

Secretary and General Counsel

 

 

 

 

ACCEPTED AND AGREED

 

 

 

 

By:

/s/ Neil A. Berkett

 

 

Name:

Neil A. Berkett

 

 

 

5

--------------------------------------------------------------------------------